DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a projection device for providing an image light, comprising:
a light source module configured to provide an illumination light;
a dichroic film configured to allow a first portion of the illumination light to transmit therethrough to form a light in a first wavelength range and to reflect a second portion of the
illumination light into a light in a second wavelength range different from the first wavelength range;
a first digital micromirror device (DMD) configured to reflect the light in the first wavelength range from the dichroic film into a first light; and
a second DMD configured to reflect the light in the second wavelength range from the dichroic film into a second light,


wherein the light source module comprises:
a first light source configured to provide a first color light:
a first wavelength conversion unit configured to convert a portion of the first color light into a second color light, the first color light and the second color light falling in different wavelength ranges:
 a second light source configured to provide a third color light:
 a second wavelength conversion unit configured to convert a portion of the third color light into a fourth color light, the third color light and the fourth color light falling in
different wavelength ranges; and
a light-combining element configured to combine the first color light not converted by the first wavelength conversion unit, the second color light, the third color light not converted by the second wavelength conversion unit, and the fourth color light to form the illumination light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd